PER CURIAM.
This attorney-discipline proceeding is before us on the report of the referee, in which he recommends that this Court accept respondent’s conditional guilty plea for consent judgment. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee found that respondent violated Rule 11.02(3)(a) (conduct contrary to honesty, justice or good morals) of the Integration Rule of the Florida Bar, and Disciplinary Rules 1-102(A)(4) (conduct involving dishonesty, fraud, deceit or misrepresentation) and 9-102(B)(3) (failure to maintain proper records of client’s property and to render appropriate accounts) of the Florida Bar Code of Professional Responsibility, and recommended that respondent receive a sixty-day suspension and that he be ordered to make restitution in the amount of $6,671 to the law firm injured as a result of his misconduct. Although the Florida Bar has approved respondent’s conditional guilty plea for consent judgment, we find we should disapprove the conditional guilty plea and remand to the referee for further disciplinary proceedings on the merits.
It is so ordered.
overton, McDonald, ehrlich and SHAW, JJ., concur.
ADKINS, Acting C.J., dissents.